DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been prosecuted.
Information Disclosure Statement
The IDS submitted 06/18/2020 has been considered and reviewed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-9:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) receiving an application, (2) comparing user datapoints, (3) associating credential score with tier of plurality of tiers (4) assigning user to one tier of plurality of tiers (5) generating and assigning insignia to user (6) receiving request and (7) transmitting insignia.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting but for the recitation of one or more first servers receiving an application and generating insignia, nothing in the claim element precludes the step from practically being performed in the mind.   
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of comparing data, associating scores, assigning insignia, receiving a request, mimic human thought processes of observation, evaluation and opinion.  While the limitations transmitting notification and insignia as communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward credential validation by comparing a user application with records for a credential score associated with tiers and assigning the user an insignia indicative of a credential tier.  Such concepts can be found in the abstract category of commercial interactions .   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to(1) receiving an application-insignificant extra solution activity of transmitting data and common business practice, (2) comparing user datapoints- a common business practice, (3) associating credential score with tier of plurality of tiers – common business practice (4) assigning user to one tier of plurality of tiers – common business practice (5) generating and assigning insignia to user– common business practice (6) receiving request- insignificant extra solution activity of transmitting data and (7) transmitting insignia - insignificant extra solution activity of transmitting data.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  That is except for the step of receiving application request, none of the following steps require any technology or technical process. Taking the claim elements separately, the operation performed by the method at each step of the process is purely in terms of results desired and devoid of implementation of details.     Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of Limitations 1-4 and 5 is directed toward comparing user datapoints of an application with datapoints stored in order to score, the authentication level of a user where an insignia is generated and assigned to a user based on the scored tier of the compared datapoints   – a common whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward credential validation by comparing a user application with records for a credential score associated with tiers and assigning the user an insignia indicative of a credential tier.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of scoring credentials related to an application and generating/assigning an indicia corresponding to a credential level and transmitting the results,  which is a process directed toward a business practice.    The specification makes clear that the data points compared to datapoints store is information provided in the received application. Where the analysis of the application data points are scored for credential levels for multi-tiered credential levels and the user of the application is assign an insignia which represents the credential level of the user and the results are transmitted to a requesting party.  Accordingly, the specification and claim limitations does not focus on any particular technical process but rather confine the business practice in a technical environment to apply the process of receiving applications.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional element recited in the claim beyond the abstract idea includes “one or more servers” to perform the trivial process of receiving applications.  The claim limitations are silent as it 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward data content which is abstract.  Dependent claim 3 is directed toward receiving records -insignificant extra solution activity.  Dependent claim 4 is directed toward adjusting tiers corresponding to records of the user and generating updated credential score- a business practice.  Dependent claim 5 is directed toward tier thresholds a business practice.  Dependent claim 6 is directed toward receiving user permission setting regulating credentials to third parties-common business practice.  Dependent claim 7 is directed toward requesting parties to be social media application including API proxy keys matching permission setting- a common business practice.  Dependent claim 8 is directed toward providing communication and networking access between user – a common business practice in electronic communication.  Dependent claim 9 is directed toward maintaining access to insignia and maintaining assignment tier -business practice.    The dependent claim(s) have been examined individually and in combination 
In reference to Claims 10-19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 10 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 10 recites a method to (1) receiving an application, (2) determining authentication credential valid, (3) validating data points by comparing to records of user (4) generating credential score (5) associating credential score with credential tiers (6) assigning user to tier of tiers and (7) transmitting notification.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting but for the recitation of one or more first servers receiving an application, nothing in the claim element precludes the step from practically being performed in the mind.   
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of determining credential valid, validating datapoints, See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Furthermore, when considered as a whole the claimed subject matter is directed toward validating application data and generating assigning user credential score tier.  Such concepts can be found in the abstract category of commercial interactions .   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving an application-insignificant extra solution activity of transmitting data and common business practice, (2) determining authentication credential valid- common business practice, (3) validating data points by comparing to records of user- common business practice (4) generating credential score- common business practice (5) associating credential score with credential tiers- common business practice (6) assigning user to tier of tiers - common business practice and (7) transmitting notification - insignificant extra solution activity of transmitting data.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  That is except for the step of receiving application request, none of the  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of Limitations 1-3 is directed toward validating user datapoints of an application with datapoints.  The combination of limitations 3-5 is directed toward generating and associated credential score to credential tiers  – a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward user datapoint validation of a user application with records and generating a credential score associated with tiers associated with validation.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of scoring credentials related to an application and generating/assigning an indicia corresponding to a credential level and transmitting the    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional element recited in the claim beyond the abstract idea includes “one or more servers” to perform the trivial process of receiving applications.  The claim limitations are silent as it relates to any technical processes or techniques.  Berkhiemer does not need to be applied as the only limitations that includes any kind of technical process is the receiving by one or more servers an application.  According the claim does not include an unconventional technical process as the claim are absent a technical process. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-19 these dependent claim have also been reviewed with the same analysis as independent claim 10.  Dependent claim 11 is directed toward associating and storing data- data manipulation. Dependent claim 12 is directed toward generating and assigning corresponding insignia tier- common business 
In reference to Claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 20. Such systems fall under the statutory 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 20 recites a method to (1) receiving an application, (2) determining authentication credential valid, (3) validating data points by comparing to records of user (4) generating credential score (5) associating credential score with credential tiers (6) storing data and (7) transmitting notification.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting but for the recitation of system processor to perform the claimed functions nothing in the claim limitations except for receiving an application, precludes the recited functions from practically being performed in the mind.   
The steps recite steps that can easily be performed in the human mind as mental processes because the steps of determining credential valid, validating datapoints, generating credential scores, associating credential scores, and storing mimic human thought processes of observation, evaluation and opinion.  While the limitations receiving applications and transmitting notification represent communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Furthermore, when considered as a whole the claimed subject matter is directed toward validating application data and generating assigning user credential score tier.  Such concepts can be found in the abstract category of commercial interactions .   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving an application-insignificant extra solution activity of transmitting data and common business practice, (2) determining authentication credential valid- common business practice, (3) validating data points by comparing to records of user- common business practice (4) generating credential score- common business practice (5) associating credential score with credential tiers- common business practice (6) storing data - common business practice and (7) transmitting notification - insignificant extra solution activity of transmitting data.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  That is except for the step of receiving application request, none of the following steps require any technology or technical process. Taking the claim elements separately, the operation performed by the method at each step of the process is purely in terms of results desired and devoid of implementation of details.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of Limitations 1-3 is directed toward validating user datapoints of an application with datapoints.  The combination of whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because claimed subject matter as a whole is directed toward user datapoint validation of a user application with records and generating a credential score associated with tiers associated with validation.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of scoring credentials related to an application and generating/assigning an indicia corresponding to a credential level and transmitting the results,  which is a process directed toward a business practice.    The specification makes clear that the data points compared to datapoints store is information provided in the received application. Where the analysis of the application data points are scored for credential levels for multi-tiered credential levels and the user of the application is assign an insignia which represents the credential level of the user and the results are transmitted to a requesting party.  Accordingly, the specification and claim limitations does not focus on any particular technical process but rather confine the business practice in a technical environment to apply the process of receiving applications.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional element recited in the claim beyond the abstract idea includes a system comprising a storage device, at least one processor –is purely functional and generic. Nearly every See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving applications, determine credential valid, validating datapoints, generating credential scores, associating credential scores, storing data and transmitting notifications” ... are functions can be achieved by any general purpose computer without special programming". None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each function recited does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification clearly states that the order of the functions recited is not specific as the specification states in 
[0016] “present disclosure is not limited to any single aspect or embodiment thereof, nor to any combinations and/or permutations of such aspects and/or embodiments. Each of the aspects of the present disclosure, and/or embodiments thereof, may be employed alone or in combination with one or more of the other aspects of the present disclosure and/or embodiments thereof”; para 0020 “term "electronic insignia" may refer to any electronic indicator serving as summation of an institution or individual's validated credentials”
[0025]... “The personal computing device 102 may be any electronic device allowing for interaction with a user interface,”
[0031] “The databases 106C may be local to the validation server 106 or may be housed in a separate physical location. The databases 106C may include any suitable database 
[0032] The network 108 may be any suitable network or combination of networks and may support any appropriate protocol suitable for communication of data to and from the validation server 106 and between various other components in the system environment 100.”

[0035].... the system 100, it is contemplated that the methods may be executed using the
components and/or steps described with respect to system and method 200, or any
other suitable system

[0042]... Steps may be added to, or deleted from, methods described or shown herein. Steps from multiple methods described herein may be combined in any manner. Additionally, steps may be repeated, performed iteratively, or performed in a different order than as described or shown in particular herein

[0043]... While various implementations of the disclosure have been described, it will be apparent to those of ordinary skill in the art that many more implementations and implementations are possible within the scope of the disclosure
Accordingly, the order of functions claimed is conventional.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9; Claims 10-13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2006/094275 A2 by Shull et al. (Shull).
In reference to Claim 1:
Shull teaches:
A computer-implemented method for electronic credential validation ((Shull) in at least Abstract, para 0011), comprising:
receiving, at one or more first servers, an electronic application [registration] from a client device corresponding to a user ((Shull) in at least Abstract; para 0047, para 0115-0116);
comparing user data points of the electronic application to electronic records corresponding to the user stored in at least one database to generate a credential score of the user ((Shull) in at least FIG 1; para 0010, para 0013-0014, para 0017, para 0031, para 0034-0035, para 0037, para 0045-0047, para 0052, para 0054, para 0062-0063, para 0066-0070): 
associating the credential score with one tier of a plurality of tiers, and assigning the user to the one tier of the plurality of tiers ((Shull) in at least para 0013-0014, para 0017-0018, para 0031, para 0034, para 0036, para 0055, para 0057, para 0059, para 0065 wherein the prior art teaches consistency score of different levels such as high or low, para 0070, para 0080, para 0087, para 0093); 
transmitting an electronic notification to the client device reporting the one tier of the plurality of tiers to which the user has been assigned ((Shull) in at least 
generating and assigning an electronic insignia [number rating] to the user, wherein the insignia is indicative of the one tier of the plurality of tiers to which the user has been assigned ((Shull) in at least para 0041, para 0055-0056, para 0071, para 0089, para 0093-0095, para 0099); 
receiving a request for the electronic credentials assigned to the user from a requesting party ((Shull) in at least para 0100-0101); and 
transmitting the electronic insignia to the requesting party ((Shull) in at least para 0102).
In reference to Claim 2:
Shull teaches:
The computer-implemented method of claim 1 (see rejection of claim 1 above), wherein the electronic records corresponding to the user include 
data indicative of one or more of electronic borrowing frequency, default rate(s), vendor type(s), electronic account balance, or electronic inflow-outflow information.((Shull) in at least para 0014, para 0033-0034, para 0037-0038, para 0041, para 0049-0050)
In reference to Claim 3:
Shull teaches:
The computer-implemented method of claim 2 (see rejection of claim 2 above), further including:
receiving the electronic records corresponding to the user from one or more servers corresponding to one or more third parties.((Shull) in at least para 0010, para 0013, para 0016-0017, para 0034-0036, para 0044-0047)
In reference to Claim 4:
Shull teaches:
The computer-implemented method of claim 3 (see rejection of claim 3 above), further including:
adjusting the one tier of the plurality of tiers assigned to the user based on the at least one or more first servers and one or more servers corresponding to one or more third parties receiving updated information corresponding the electronic records corresponding to the user ((Shull) in at least para 0015, para 0041, para 0055, para 0063); and
generating an updated credential score based on the updated information ((Shull) in at least para 0015, para 0041, para 0055, para 0063).
In reference to Claim 5:
Shull teaches:
The computer-implemented method of claim 1 (see rejection of claim 1 above), wherein each tier of the plurality of tiers includes 
a pre-determined tier threshold.((Shull) in at least para 0099)
In reference to Claim 8:
Shull teaches:
The computer-implemented method of claim 1 (see rejection of claim 1 above), further including:
providing the user with access to an online platform configured to enable networking and communication between one or more users.((Shull) in at least Abstract, para 0038, para 0062)
In reference to Claim 9:
Shull teaches:
The computer-implemented method of claim 1 (see rejection of claim 1 above), 
wherein maintaining access to the electronic insignia requires the user to maintain assignment to at least one tier of the plurality of tiers ((Shull) in at least para 0066, para 0079, para 0089, para 0120-0123).
In reference to Claim 10:
Shull teaches:
A computer-implemented method for electronic credential validation(Shull) in at least Abstract, para 0011) comprising:
receiving, at one or more first servers, an electronic application [registration] and authentication credentials from a client device corresponding to a user ((Shull) in at least Abstract; para 0006, para 0012, para 0046-0047, para 0115-0116); 
determining whether the authentication credentials are valid and querying at least one database storing electronic records corresponding to the user upon determining that the authentication credentials are valid ((Shull) in at least para 0004 wherein the prior art teaches providing identity authentication; para 0012-0013 wherein the prior art teaches evaluating consistency of data; para 0033, para 0036, para 0065):
validating data points of the electronic application by comparing the data points to the electronic records corresponding to the user ((Shull) in at least FIG 1; para 0010, 
generating a credential score based on the validated data points by inputting the validated data points into a certification model and further associating the credential score with the user ((Shull) in at least FIG 1; para 0010, para 0013-0014, para 0017, para 0031, para 0034-0035, para 0037, para 0045-0047, para 0052, para 0054, para 0062-0063, para 0066-0070): 
associating the credential score with one tier of a plurality of tiers of credential scores and assigning the user to the one tier of the plurality of tiers ((Shull) in at least para 0013-0014, para 0017-0018, para 0031, para 0034, para 0036, para 0055, para 0057, para 0059, para 0065 wherein the prior art teaches consistency score of different levels such as high or low, para 0070, para 0080, para 0087, para 0093); and 
transmitting an electronic notification to the client device reporting the one tier of the plurality of tiers to which the user has been assigned. ((Shull) in at least para 0102).
In reference to Claim 11:
Shull teaches:
The computer-implemented method of claim 10 (see rejection of claim 10 above), further including:
associating and storing the result of the determination with a profile in the at least one database.((Shull) in at least para 0010, para 0012, para 0014, para 0018)
In reference to Claim 12:
Shull teaches:
The computer-implemented method of claim 10, wherein the assigning the user
to the one tier of the plurality of tiers (see rejection of claim 10 above) further includes:
generating and assigning an electronic insignia to the user, the insignia corresponding to the one tier of the plurality of tiers to which the user is assigned ((Shull) in at least para 0041, para 0055-0056, para 0071, para 0089, para 0093-0095, para 0099).
In reference to Claim 13:
Shull teaches:
The computer-implemented method of claim 10 (see rejection of claim 10 above), further including:
receiving a request from one or more servers corresponding to one or more third parties to receive the electronic credentials assigned to the user ((Shull) in at least para 0100-0101); and 
transmitting the electronic insignia to the one or more servers corresponding to one or more third parties. ((Shull) in at least para 0102).
In reference to Claim 18:
Shull teaches:
The computer-implemented method of claim 10, further including
providing the user with access to an online platform configured to enable networking and communication between one or more members. ((Shull) in at least Abstract, para 0038, para 0062)
In reference to Claim 19:
Shull teaches:
The computer-implemented method of claim 18 (see rejection of claim 18 above), 
wherein the online platform is maintained by the at the least one or more first servers, and maintaining access to the platform requires the user to maintain assignment to at least one tier of the plurality of tiers. ((Shull) in at least para 0066, para 0079, para 0089, para 0120-0123).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-7 of claim 1 above and 14 of claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/094275 A2 by Shull et al. (Shull), and further in view of WO 2019194787 A1 by Gaddam et al (Gaddam)
In reference to Claim 6:
Shull teaches:
The computer-implemented method of claim 1 (see rejection of claim 1 above), further including:
Shull does not explicitly teach:
receiving permission settings from the user regulating access to the electronic credentials by third parties.
Gaddam teaches:
receiving permission settings from the user regulating access to the electronic credentials by third parties ((Gaddam) in at least Abstract; para 0006, para 0025-0026, para 0035-0037, para 0059, para 0064-0065).
Both Shull and Gaddam are directed toward generating trust scores related to authentication of entities.  Shull teaches that based on trust scores, attempts to access sites or take actions may be restricted (see para 0059).  Gaddam teaches the motivation of regulating access to information and credentials in order to protect against security breaches when analyzing and approving access request.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the restriction of access to sites of Shull to include receiving permission setting to regulate access to data as taught by Gaddam since Gaddam teaches the motivation of regulating access to information and credentials in order to protect against security breaches when analyzing and approving access request.
In reference to Claim 7:
The combination of Shull and Gaddam discloses the limitations of dependent claim 6.  Shull further discloses the limitations of dependent claim 7:
The computer-implemented method of claim 6 (see rejection of claim 6 above), 
Shull does not explicitly teach:
wherein the requesting party includes at least one third party maintaining a social media application; and
wherein the request further includes API proxy keys matching the permission settings established by the user.
Goddam teaches:
wherein the requesting party includes at least one third party maintaining a social media application((Goddam) in at least para 0136-0137); and
wherein the request further includes API proxy keys matching the permission settings established by the user.((Goddam) in at least para 0042-0043, para 0059, para 0075, para 0084, para 0089-0090, para 0097)
Both Shull and Goddam are directed toward systems that determine trust scores that are utilized by third parties.  Goddam teaches the motivation that third parties include social networks that request to access a resource that can include a credential in order to determine whether the entity corresponds to a social media account.  In addition, according to KSR, the prior art Shull contained a third party which differed from the claimed device by the substitution of a generic third party entities with a specific third party entity.  The prior art Goddam provides evidence that the substituted components and their functions were known in the art.  Therefore, based on the motivation of Goddam and the obvious rationale of substitution, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable
Both Shull and Goddam teach processes where data access is restricted.  Goddam teaches the motivation of utilizing API for access and keys for granting access in order 
In reference to Claim 14:
Shull teaches:
Method claim 14 limitations corresponds to limitations of method claim 7.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 7.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/094275 A2 by Shull et al. (Shull) as applied to claim 10 above, and further in view of US Patent No. 10,909,582 B1 by Brandt et al (Brandt) 
In reference to Claim 15:
Shull teaches:

storing electronic records corresponding to data indicative of one or more ((Shull) in at least para 0012, para 0055, para 0064, para 0066) of:
Shull does not explicitly teach:
bank card balance, bank account balance, credit score, or pay back rate.
Brandt teaches:
storing electronic records corresponding to data indicative of one or more ((Brandt) in at least FIG. 8, FIG. 20) of:
bank card balance, bank account balance, credit score, or pay back rate ((Brandt) in at least FIG. 8, FIG. 20; Col 15 lines 8-25, Col 28 lines 28-47, Col 50 lines 62-Col 51 lines 1-11).
Both Shull and Brandt are directed toward authentication registration systems/methods.  Brandt teaches that such authentication registrations can be an applied when group desires to share cost so that accounts can be linked for balance transfers and teaches the motivation of the content of record stored to include financial data such as account balances in order to determine the expected and actual contributions for expenditures are available.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the field of endeavor of use for the authentication registration method and data content stored of Shull to include authentication registration for shared costs accounts as taught by Brandt since Brandt teaches that such authentication registrations can be a applied when group desires to share cost so that accounts can be linked for balance transfers and teaches the .
Claim 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/094275 A2 by Shull et al. (Shull) as applied to claim 10 above, and further in view of US Pub No. 2018/0322597 A1 by Sher (Sher)
In reference to Claim 16:
Shull teaches:
The computer-implemented method of claim 10 (see rejection of claim 10 above), 
wherein the electronic records corresponding to the user are received from one or more second databases corresponding to one or more financial institutions that are networked ((Shull) in at least FIG. 2; para 0061-0064, para 0066-0067)
Shull does not explicitly teach:
with the at least one database via a decentralized blockchain.
Sher teaches:
one or more second databases corresponding to one or more financial institutions that are networked with the at least one database via a decentralized blockchain.((Sher) in at least para 0047, para 0190)
Both Shull and Sher are directed toward authentication systems with plurality of databases.  Sher teaches the motivation of decentralized databases so that encrypted data accessed, added or manipulated in a decentralized manner which makes data difficult to alter securitizing transactional data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the   In addition, according to KSR, the prior art Shull contained a database structure which differed from the claimed device database structure by the substitution of a blockchain database.  The prior art Sher provides evidence that the substituted databases and their functions were known in the art.  Therefore, based on the motivation of Sher and the obvious rationale of substitution, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable 
In reference to Claim 17:
Shull teaches:
The computer-implemented method of claim 10 (see rejection of claim 10 above), further comprising 
generating a ... entry in at least one first database and at least one second database.((Shull) in at least FIG. 2; para 0033, para 0061-0064, para 0066-0067)
Shull does not explicitly teach:
generating a blockchain entry in at least one first database and at least one second database.
Sher teaches:
generating a blockchain entry in at least one first database and at least one second database.((Sher) in at least para 0037, para 0045-0047, para 0282), 
Both Shull and Sher are directed toward authentication systems with plurality of databases.  Sher teaches the motivation of decentralized databases so that encrypted data accessed, added or manipulated in a decentralized manner which makes data difficult to alter securitizing transactional data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the databases of Shull to include the databases of Sher since Sher teaches the motivation of decentralized databases so that encrypted data accessed, added or manipulated in a decentralized manner which makes data difficult to alter securitizing transactional data.  In addition, according to KSR, the prior art Shull contained a database structure which differed from the claimed device database structure by the substitution of a blockchain database.  The prior art Sher provides evidence that the substituted databases and their functions were known in the art.  Therefore, based on the motivation of Sher and the obvious rationale of substitution, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable 
In reference to Claim 20:
Shull teaches:
A computer system for electronic credential validation ((Shull) in at least Abstract), comprising:
a storage device that stores instructions ((Shull) in at least para 0016); and
at least one processor that executes instructions ((Shull) in at least para 0016) for:
receiving, at one or more first servers, an electronic application[registration] and authentication credentials from a client device corresponding to a user  ((Shull) in at least Abstract; para 0006, para 0012, para 0046-0047, para 0115-0116);
determining whether the authentication credentials are valid and querying at least one database storing electronic records corresponding to the user upon determining that the authentication credentials are valid ((Shull) in at least para 0004 wherein the prior art teaches providing identity authentication; para 0012-0013 wherein the prior art teaches evaluating consistency of data; para 0033, para 0036, para 0065);
validating data points of the electronic application by comparing the data points to the electronic records corresponding to the user stored in the at least one database ((Shull) in at least FIG 1; para 0010, para 0013-0014, para 0017, para 0031, para 0034-0035, para 0037, para 0045-0047, para 0052, para 0054, para 0062-0063, para 0066-0070);
generating a credential score based on the validated data points by inputting the validated data points into a certification model and further associating the credential score with the user, associating the credential score with one tier of a plurality of tiers and assigning the user to the one tier of a plurality of tiers ((Shull) in at least FIG 1; para 0010, para 0013-0014, para 0017, para 0031, para 0034-0035, para 0037, para 0045-0047, para 0052, para 0054, para 0062-0063, para 0066-0070); 
storing data corresponding to the assigned tier in the at least one database and one or more second databases networked with the at least one database... ((Shull) in at least FIG. 2; para 0012, para 0055, para 0064, para 0066); and
transmitting an electronic notification to the client device reporting the one tier of the plurality of tiers to which the user has been assigned. ((Shull) in at least para 0102).
Shull does not explicitly teach:
... via a decentralized blockchain
Sher teaches:
storing data corresponding to the assigned tier in the at least one database and one or more second databases networked with the at least one database via a decentralized blockchain.((Sher) in at least para 0047, para 0190)
Both Shull and Sher are directed toward authentication systems with plurality of databases.  Sher teaches the motivation of decentralized databases so that encrypted data accessed, added or manipulated in a decentralized manner which makes data difficult to alter securitizing transactional data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the databases of Shull to include the databases of Sher since Sher teaches the motivation of decentralized databases so that encrypted data accessed, added or manipulated in a decentralized manner which makes data difficult to alter securitizing transactional data.  In addition, according to KSR, the prior art Shull contained a database structure which differed from the claimed device database structure by the substitution of a blockchain  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2017/0249592 A1 by Rossi et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697